Citation Nr: 1545196	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for carcinoma of the left testicle, to include as due to exposure to herbicides or to aviation fuel and maintenance operations.

2.  Entitlement to service connection for cancer inside the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In October 2012 and in April 2015, the Board remanded for additional development.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

While the delay entailed by another remand is regrettable, a Board decision concerning entitlement to service connection for carcinoma of the left testicle would be premature.  Undertaking additional development prior to a decision is the only way to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist in gathering evidence that may show entitlement to the benefits sought.

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  

The Veteran underwent a left radical orchiectomy in December 2006 and successfully completed a course of radiation in February 2007.  His VA treatment records dated to October 2012 are available.  VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, a request or requests for all outstanding pertinent VA treatment records must be made.

The duty to assist requires that any VA medical opinion provided be adequate.  Adequacy means that the Board can perform a fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The service member's entire medical history must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion finally must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In its October 2012 remand, the Board requested a VA medical opinion.  That opinion was provided as part of an examination in March 2013.  In the April 2015 remand, the Board determined that the opinion was inadequate and requested another VA medical opinion regarding whether it was at least as likely as not that the Veteran's carcinoma of the left testicle was related to or had its onset during service, to include herbicide exposure or exposure to aviation fuel and maintenance operations.  To ensure the adequacy of that opinion, the rationale was to discuss medical principles as they applied to the evidence.  Comment specifically was directed to an October 2007 VA treatment record noting the possibility of a relationship between the carcinoma of the left testicle and exposure to herbicides and  medical articles cited and discussed by the representative in an August 2012 Brief, and the March 2013 VA medical opinion.

The second VA medical opinion was provided as part of an examination in July 2015.  Unfortunately, it also is incomplete.  The examiner did not consider the Veteran's entire pertinent medical history.  Letters between the Veteran and the physician who performed a VA Agent Orange medical examination were acknowledged, but it was indicated that the examination could not be found.  However, it was available, labeled as a December 2012 "Medical Treatment Record - Government Facility" in the electronic claims file.  It was procured as a result of the October 2012 Board remand.  The rationale for the opinion, that the Veteran's carcinoma of the left testicle was less likely than not attributable to service was not fully articulated.  All that was noted was that the carcinoma is not presumed by VA to be related to Agent Orange exposure.  There was no indication of a relationship, and a relationship between his carcinoma and aviation fuel exposure was not detected in a search of medical databases.

Therefore, there was no comment on the Veteran's longstanding testicular complaints even though they were acknowledged.  There additionally was no comment on the medical article submitted by the Veteran.  There was no comment on the October 2007 VA treatment record, the medical articles cited and discussed by the representative in an August 2012 Brief, and the March 2013 VA medical opinion.  Substantial, but not strict, compliance with remand directives is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there has not been substantial compliance with the remand requests.  Therefore, another medical opinion is necessary.  As the March 2013 and July 2015 examinations were incomplete, arrangements for another VA medical examination to accompany the new VA medical opinion shall be made only if the examiner deems it necessary.

A March 2015 rating decision denied service connection for cancer inside the left ear.  The Veteran submitted a July 2015 notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all pertinent VA treatment records regarding the Veteran dated from October 2012 to the present.  Associate all records received with the claims file.  Notify the Veteran and representative of any records not obtained.  

2.  Then, arrange for a VA medical opinion to be provided carcinoma of the left testicle by a medical doctor who has not previously examined the Veteran.  The examiner must review the claims file and should note that in the report.  If the examiner deems it necessary, schedule the Veteran for an examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that carcinoma of the left testicle had its onset during, or otherwise is related to, (a) conceded exposure to herbicides during service, (b) conceded exposure to aviation fuel and maintenance operations, (c) or is otherwise related to service.  A clear and full rationale should be provided.  The examiner should discuss the Veteran's service medical records, post-service VA treatment records to include the October 2007 VA treatment record, post-service private treatment records, all previous VA medical examinations to include the February 2003 VA Agent Orange examination, all previous VA medical opinions, the medical article submitted by the Veteran, and those cited and discussed by the representative in August 2012, and the Veteran's contentions as set forth in his statements and other claims documentation.

3.  Issue a statement of the case on the issue of entitlement to service connection for cancer inside the left ear.  Notify the Veteran that he must file a substantive appeal if he wants appellate review of the claim.

4.  Then, readjudicate the claim for service connection for carcinoma of the left testicle.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

